                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                No . 5:20-CV-481-BO

L.P. , a minor and through her guardian,      )
et al.,                                       )
                                              )
                                              )
                       Plaintiffs,            )
                                              )
V.                                            )                      ORDER
                                              )
WAKE COUNTY BOARD OF                          )
EDUCATION, et al.,                            )
                   Defendants.                )



       This cause comes before the Court on defendants ' motion to dismiss pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. Plaintiffs seeks an opportunity to amend their

complaint. Rule 15 of the Federal Rules of Civil Procedure directs that leave to amend a pleading

should be freely given when justice so requires . Fed. R. Civ. P. 15(a)(2). Additionally, a party may

amend his pleading once as a matter of course within twenty-one days after service of a motion

under Rule 12(b). Jd. at 15(a)(2).

       Because plaintiffs filed their motion to amend within twenty-one days of defendants filing

their 12(b)(6) motion to dismiss and could therefore amend their complaint without leave, the

Court finds good cause to permit them to file an amended complaint. Plaintiffs motion for leave

to file an amended complaint [DE 23] is therefore GRANTED. Plaintiffs shall file their amended

complaint not later than fourteen days from the date of entry of this order. Defendants ' motion to

dismiss [DE 20] the original complaint is therefore DENIED WITHOUT PREJUDICE.




           Case 5:20-cv-00481-BO Document 26 Filed 03/25/21 Page 1 of 2
SO ORDERED, this ~ y of March, 2021.



                                  TERRENCE W. BOYLE
                                  UNITED STATES DISTRICT J




                                       2
        Case 5:20-cv-00481-BO Document 26 Filed 03/25/21 Page 2 of 2
